Citation Nr: 1039506	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to radiation exposure.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1952 to January 1974.  
He died in December 1990, and the Appellant is recognized as his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the claims.

The RO in Montgomery, Alabama, currently has jurisdiction over 
the Veteran's VA claims folder.  

The Board notes that the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 was not certified by the RO as part of the 
appeal.  However, this issue was addressed as part of the April 
2006 rating decision; the adjudication of the cause of death 
claim in the January 2007 Statement of the Case (SOC) included a 
discussion as to whether DIC was warranted pursuant to the 
provisions of 38 U.S.C.A. § 1318; and the Appellant indicated on 
her March 2007 Substantive Appeal that she wanted to appeal all 
issues listed on the SOC.  Therefore, the Board finds that this 
issue is properly before it for appellate review.  See 38 C.F.R. 
§§ 20.200, 20.302 (2010).

For the reasons addressed in the REMAND portion of the decision 
below, the Appellant's claim of service connection for the cause 
of the Veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the 38 U.S.C.A. § 1318 claim have been 
completed.

2.  The Veteran died in December 1990, and his death certificate 
lists his immediate cause of death as peritoneal carcinomatosis, 
due to (or as a consequence of) adenosquamous cell carcinoma of 
the esophagus.

3.  The Veteran was not evaluated by VA as being totally disabled 
for a continuous period of at least 10 years immediately 
preceding death; he died decades after his discharge, and he was 
not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the Board observes that the relevant facts 
regarding the Appellant's 38 U.S.C.A. § 1318 claim are undisputed 
and the resolution of the claim is entirely dependent upon the 
application of relevant statutes and regulations.  In VAOPGCPREC 
5-2004 (July 23, 2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

The Board further notes that even if the VCAA were applicable to 
this case, the duties to notify and assist have been satisfied.  
For example, the Court has held that adequate notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the Appellant was sent pre-
adjudication notice via letters dated in August 2005, September 
2005, October 2005, and February 2006.  All of this 
correspondence was clearly sent prior to the April 2006 rating 
decision that is the subject of this appeal.  Taken together, 
these letters informed the Appellant of what was necessary to 
substantiate her current appellate claims, what information and 
evidence she must submit, what information and evidence will be 
obtained by VA, and the need for the Appellant to advise VA of or 
to submit any evidence in her possession that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a 
claimant seeking DIC benefits must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  In this case, the Board finds that the 
August 2005 letter satisfies the notification requirements 
outlined by Hupp.  The Board observes that the Veteran had no 
service-connected disabilities during his lifetime.  
Consequently, no such statement was required in the notification 
provided to the Appellant.

Although the appellant was not notified of the process by which 
initial disability ratings and effective dates are established 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
focus of this claim is whether DIC is warranted pursuant to the 
provisions of 38 U.S.C.A. § 1318.  In other words, the resolution 
of this appeal does not depend upon the information outlined by 
Dingess, nor is assignment of an initial disability rating 
contemplated by the nature of this claim.  Thus, the Appellant 
was not precluded from participating effectively in the 
processing of this claim as a result of this type of notice 
deficiency.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Appellant was 
notified and aware of the evidence needed to substantiate her 
38 U.S.C.A. § 1318 claim and the avenues through which she might 
obtain such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the Appellant's 38 U.S.C.A. § 1318 claim.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Appellant has had the 
opportunity to present evidence and argument in support of this 
claim, and nothing indicates she has identified the existence of 
any relevant evidence that has not been obtained or requested.  
No medical opinion is required for resolution of whether the 
criteria for DIC under 38 U.S.C.A. § 1318 is warranted in this 
case.  Consequently, the duty to assist has been satisfied.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, or the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty, then VA 
shall pay DIC benefits to the surviving spouse in the same manner 
as if the veteran's death was service-connected.  38 U.S.C.A. § 
1318.

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse or children in 
the same manner as if the veteran's death were service-connected 
, if: (1) the veteran's death was not the result of his or her 
own willful misconduct, and (2) at the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (ii) rated by VA as totally 
disabling continuously since the veteran's release from active 
duty and for at least 5 years immediately preceding death; or 
(iii) rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 30, 
1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally disabling 
by VA but was not receiving compensation because: (1) VA was 
paying the compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; (3) the veteran had 
applied for compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) in 
a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 38 U.S.C. 
§ 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions 
in recent years that have resulted in some confusion in the 
processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  
However, clarification has been provided by two decisions from 
the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), 
the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection claim, 
based on evidence in the claims folder or in VA custody prior to 
the veteran's death and the law then applicable or subsequently 
made retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In a later decision, the Court found that 38 
C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case 
where the veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 
278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the veteran, during his or her lifetime, 
had established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for CUE 
in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal 
Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted 
an interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit found 
that the statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed. Id. at 1377.  It noted that 38 
U.S.C.A. § 1311(a), which also has "entitled to receive" 
language, as interpreted in Hix, was virtually identical to 38 
U.S.C.A. § 1318, but that VA interpreted them differently.  Id. 
at 1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for interpreting 
the statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as 
a bar to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not subject 
to reopening - "hypothetical entitlement" claims.  Id. at 1379-
80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 
72,211 (Dec. 2, 2005), which effectively barred entitlement to 
"enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the 
basis of hypothetical entitlement.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA 
III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation 
interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 
identically).  In this regard, 38 C.F.R. § 20.1106 was amended, 
and section 1318 claims will be decided with regard to prior 
disposition of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to claims 
pending before VA on the effective date of this rule [December 2, 
2005], as well as to claims filed after that date."  See also 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical entitlement 
for benefits raised for the first time after a veteran's death.

In this case, the Veteran had no service-connected disabilities 
at the time of his death.  Thus, VA had not evaluated him as 
being totally disabled for a continuous period of at least 10 
years immediately preceding death.  Further, the record does not 
reflect he ever filed a claim for service connection with VA 
during his lifetime.  As such, there is no possibility of CUE in 
a prior decision.  Moreover, he died decades after his discharge 
from active service, and nothing in the record reflects he was a 
POW during such service.  Consequently, it does not appear the 
criteria for DIC under 38 U.S.C.A. § 1318 have been met, and the 
claim must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death. 38 C.F.R. § 3.312(b).  In the case of 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Appellant essentially contends that the 
Veteran's death was due to in-service radiation exposure.  

Service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service- connected 
when they occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include participation 
during the official operational period of an atmospheric nuclear 
test or the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
To consider a claim under 
§ 3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 C.F.R. 
§ 3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as secondary 
to exposure to ionizing radiation cannot be granted under 38 
C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran died in December 1990, and his death certificate 
lists his immediate cause of death as peritoneal carcinomatosis, 
due to (or as a consequence of) adenosquamous cell carcinoma of 
the esophagus.  In short, his death was attributed to conditions 
presumptively associated with exposure to ionizing radiation.  
However, it is not clear from the record whether the Veteran was, 
in fact, exposed to radiation during his active service.

As noted in a September 2005 letter from a county veterans' 
service office, the Appellant did not know her late husband (the 
Veteran) during his military service.  However, both this letter, 
as well as the Appellant's March 2007 Substantive Appeal, 
maintain that a representative from VA informed them that there 
was evidence the Veteran had such exposure.  She also stated that 
her husband informed her that he had been continually exposed to 
radiation while serving as an ordinance mechanic, and related 
working with missiles on one of the carriers he was assigned to; 
and that he had a tour of duty in Iwekuni, Japan, and could have 
been exposed at that time.

Various DD Form 214s are of record which confirm the Veteran 
served in the United States Navy, that he did have foreign and/or 
sea service, and that his related civilian occupation was 
identified as ordnance mechanics at least once.  However, the 
rest of his service personnel records are not on file, and it is 
not clear whether they were ever requested in conjunction with 
this case.  The Board finds that such records are relevant for 
the purpose of determining whether the Veteran did, in fact, have 
radiation exposure during his active service.  Consequently, a 
remand is required in order to obtain such records.

The Board further notes that 38 C.F.R. § 3.311(a) requires a 
radiation dose assessment where it is established that a 
radiogenic disease first became manifest after service, where it 
was not manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result of 
ionizing radiation in service.  Dose data will be requested from 
the Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  
In all other claims, a request will be made for any available 
records concerning the veteran's exposure to radiation, and all 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  No such 
development appears to have been conducted in this case, although 
it is noted that the Appellant did not indicate the basis of such 
claimed exposure prior to the March 2007 Substantive Appeal.  
Nevertheless, the Board finds that the necessary development 
should be conducted based upon the information now provided by 
the Appellant.

In addition, the Board is of the opinion the Appellant should be 
requested to provide any additional information regarding the 
Veteran's purported radiation exposure that he provided to her 
during his lifetime.  

The Board further notes that the Appellant indicated the Veteran 
was treated at the Iron Mountain VA Medical Center (VAMC) off and 
on from September 1990 to his death, as well as at the Milwaukee 
VAMC.  His death certificate also indicates he died at the Iron 
Mountain VAMC.  Although it appears these records were requested 
in November 2005, they are not on file.  Moreover, it does not 
appear there was any type of response in the file to indicate 
that such records were unavailable.  

Under the law, VA medical records which are in existence are 
constructively of record and the failure of the RO or the Board 
to consider any such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not actually in 
the record assembled for appellate review.  38 U.S.C.A. 
§ 5103A(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.  In circumstances such as these, the Board will 
not speculate as to the probative value, if any, of VA medical 
records not on file.  Consequently, the Board concludes that a 
remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Appellant a 
new VCAA notice letter that informs her of 
the evidence required to substantiate her 
claim for the cause of the Veteran's death, 
to include as due ionizing radiation 
exposure.  This letter should also request 
any additional information the Appellant 
may have regarding the Veteran's purported 
in-service radiation exposure.

2.  The AMC/RO should also obtain any 
outstanding medical records concerning the 
treatment the Veteran received at the Iron 
Mountain and Milwaukee VAMCs for the period 
from September 1990 to his death in 
December 1990, as well as any other VA 
medical facility which may have these 
records.

3.  The RO/AMC should attempt to obtain 
records, including the Veteran's personnel 
records, that establish whether the Veteran 
was exposed to radiation during his active 
military service.  Any appropriate action 
should be taken to determine whether the 
Veteran was exposed to radiation during 
this time.

4.  If the additional evidence establishes 
that the Veteran was exposed to radiation 
during his active military service, the 
RO/AMC should develop the Appellant's claim 
in accordance with 38 C.F.R. § 3.311, 
including obtaining dose estimates based on 
exposure of radiation, and include a 
medical opinion as to whether it is at 
least as likely as not that the diseases 
that caused the Veteran's death resulted 
from exposure to radiation in service.

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Appellant's satisfaction, the Appellant and her representative 
should be furnished a Supplemental SOC (SSOC), which addresses 
all of the evidence obtained after the issuance of the January 
2007 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


